RICE, J.,
Concurring — I concur in the opinion of Mr. Justice Morgan that the failure of the plaintiff to deny the genuineness and due execution of the deed and mortgage in question is an admission of the authority for their execution, and precludes appellant from urging the illegality of the meeting of the board of directors or limitations upon the authority of Payne as trustee.
I concur in the opinion of Chief Justice Budge that even if the authority for the execution of the deed and mortgage were lacking in the first instance, the plaintiff is estopped from questioning the authority, for the reason that it cannot be held that respondent Blackman did not forego substantial rights by the acceptance of the note and mortgage.